Citation Nr: 0102307	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-46 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for VA education assistance benefits under 
Chapter 30, title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

This appeal is from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO).

The appellant failed without good cause to report for a 
scheduled December 19, 2000, hearing in Washington, D.C., 
before the undersigned member of the Board of Veterans' 
Appeals.  In January 2001, the undersigned denied the 
appellant's motion to reschedule the hearing.  See 38 C.F.R. 
§ 20.704(d) (2000).


FINDING OF FACT

The appellant served on active duty in the Air Force from 
October 1972 to October 1983 and from December 1985 to 
February 1995, when he voluntarily retired, with Air Force 
Reserve service in the interim between October 1983 and 
December 1985.


CONCLUSION OF LAW

The appellant does not meet the legal criteria for 
eligibility for educational assistance under Chapter 30, 
Title 38, United States Code.  38 U.S.C.A. §§ 101(21), 3011, 
3018A (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.6(b), 21.7040, 
21.7044, 21.7045 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service records reveal the appellant enlisted in the Air 
Force Reserve in August 1972.  He enlisted in the regular Air 
Force in October 1972, serving on active duty until October 
7, 1983.  On October 8, 1983, he entered the Air Force 
Reserve until December 2, 1985.  He reenlisted in the regular 
Air Force on December 3, 1985, serving on active duty 
thereafter until his voluntary retirement from honorable 
service on February 28, 1995.  In addition to the service 
personnel documents of record, a report of telephone contact 
on August 1999 between RO personnel and personnel of the 
Department of Defense memorialized a conversation in which 
personnel of the Department of Defense reported the appellant 
was not on active duty between October 10, 1983, and December 
3, 1985.  Active duty, in pertinent part, is full-time duty 
in the Armed Forces, other than active duty for training.  
38 U.S.C.A. § 101(21) (West 1991); 38 C.F.R. § 3.6(a) (2000).

The appellant applied for basic educational assistance under 
the provisions of 38 U.S.C. Chapter 30 (Chapter 30), which 
provides an educational assistance program to assist in the 
readjustment of members of the Armed Forces to civilian life 
after their separation from military service.  38 U.S.C.A. 
§ 3001 (West 1991).

The program is available to individuals who meet certain 
criteria of basic eligibility, including active duty during 
certain prescribed dates and not preceding certain prescribed 
dates, or meeting certain other exceptional criteria.  See 
38 U.S.C.A. §§ 3011, 3018A (West 1991 & Supp. 2000); 
38 C.F.R. §§ 21.7040, 21.7044, 21.7045 (2000).

Specifically, in pertinent part, to be eligible for Chapter 
30 benefits, the appellant must have first become a member of 
the Armed Forces or first entered on Active duty as a member 
of the Armed Forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West 1991).  Alternatively, as of December 
31, 1989, the appellant must have been eligible for 
educational assistance under 38 U.S.C. chapter 34 and have 
met other criteria, including being on active duty at any 
time during the period beginning on October 19, 1984, and 
ending on July 1, 1985.  38 U.S.C.A. § 3011(a)(1)(B) (West 
Supp. 2000).  Finally, and notwithstanding any other 
provision of law, the appellant may be entitled to Chapter 30 
benefits if he was involuntarily separated (as such term is 
defined in section 1141 of title 10, United States Code) 
after February 2, 1991, and met other exceptional 
requirements.  38 U.S.C.A. § 3018A (West Supp. 2000).

As the record patently reveals, the appellant meets none of 
the service or exceptional requirements of entitlement to 
Chapter 30 benefits.  He first entered service too early.  He 
had no active duty, as defined, 38 C.F.R. § 3.6(b)(1) (2000), 
between October 19, 1984, and June 30, 1985.  He retired 
voluntarily.  As his several statements of record, including 
his sworn testimony at an October 1999 hearing, reveals, the 
appellant does not assert otherwise.

The appellant, in essence, testified that he had no break in 
his military service from October 1972 to March 1995.  He 
acknowledged that he understood the distinction between 
active duty service and reserve service.  He argued that his 
service should be treated as continuous active duty for 
purposes of eligibility for Chapter 30 benefits, because he 
was not informed in October 1983 upon discharge from active 
duty and entrance into reserve service of the active duty 
requirements of Chapter 30, and had he been informed, he 
would have returned immediately to active duty.  He further 
stated he should be eligible for Chapter 30 benefits in light 
of his long service and the amount of Chapter 34 educational 
benefits he had not used at the time of termination of that 
program.  He stated that he understood that he had lost the 
unused portion of his old G.I. Bill benefits, but he hoped 
they could be reinstated and then transformed into Chapter 30 
benefits.

As an historical note, the benefits the appellant seeks were 
not enacted until October 19, 1984.  P.L. 98-525, 
§ 702(a)(1), Oct. 19, 1984, 98 Stat. 2553.  Consequently, no 
notice regarding the program could have been forthcoming in 
October 1983 when he separated from the regular Air Force to 
join the Air Force Reserve.

The appellant's arguments, as he recognizes, are not legal 
arguments.  They are fundamentally equitable arguments.  He 
apparently feels it is unfair that he cannot have educational 
assistance from VA under Chapter 30.  The Board is bound in 
its decisions by VA regulations.  38 U.S.C.A. § 7104(c) (West 
1991).  The relief the appellant seeks is beyond the 
authority of the Board.

The appellant has filed a claim for a benefit to which he is 
not entitled as a matter of law.  Such claims are properly 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

